McLENNAN, J. (dissenting).
I dissent, upon the ground that the complaint states but a sin-, gle cause of action, to wit, a conspiracy on the part of the defendants to destroy the plaintiff and dissipate its property; that the result of such conspiracy was to prat certain moneys into the hands of the conspiring defendants, and, in addition, to cause damage to plaintiff; that in the same action the fruits of the conspiracy received by the defendants, and any and all damages resulting from such conspiracy, may be recovered, and any contracts made between the participants in such conspiracy may be set aside.
SPRING, J., concurs.